Russell, J.
1. This case is controlled by the decision in the case of Rouse v. State, ante, 184, 58 S. E. 416.
2. To charge the jury as follows: “See in this case what, if anything, the evidence shows with reference to this defendant’s connection with the keeping or maintaining- of this establishment; you have heard the testimony. Did he furnish keys to persons, enabling them thereby to gain access to this establishment? If so, for what purpose did he furnish them? Why did he furnish them? What was his object in furnishing them? Did he cash checks for those who won money at games played there? If he did, what was his reason for doing so? Did he have an altercation with witness Graham with reference to the destruction of cards in the establishment? If so, what concern was it of his? Look at the evidence and see what those things indicate. See what conclusion the evidence leads your minds to. Of course, those things may happen without showing any proprietorship; that is true with reference to the last transaction. A man who would resent the destruction of cards in an establishment and get into an altercation . with another on that account would not necessarily be concerned in the proprietorship of the establishment. All those things are matters that the jury should consider in connection with all the facts and circumstances. See what those things indicate,” is so prejudicially argumentative, and so strongly intimates to the jury that certain facts and circumstances have been proved as to render the grant of a new trial obligatory upon this court. Civil Code, § 4334; Baldwin v. State, 120 Ga. 188. Judgment reversed.